Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed December 6, 2021. Applicant’s reply to the restriction/election requirement of October 4, 2021 has been entered. Claims 3, 5, 6, and 9-25 have been amended; claim 26 has been canceled; and no claims have been newly added. Claims 1-25 are pending in the application. 
Priority
Applicant’s claim for the benefit of prior-filed WIPO International Application No. PCT/GB2018/052323, filed August 16, 2018 under 35 U.S.C. 365(c), is acknowledged. 
Acknowledgment is also made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of United Kingdom Patent Application No. GB1713160.8 has been filed as required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-24, is acknowledged. Applicant’s elections of i) “gel” as the species of composition form, ii) “thickening agent” as the species of further constituent, iii) “ethanol” as the species of lower alcohol, iv) “glycerol” as the species of polyhydric alcohol, v) “propylene glycol” as the species of glycol, and vi) “high molecular weight interpolymer of a cross-linked unsaturated carboxylic acid polymer and a copolymer steric stabilizer having hydrophilic and hydrophobic moieties” as the species of easy disperse interpolymer are all also 
Accordingly, claims 20, 21, and 25 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on December 6, 2021. Claims 1-19 and 22-24 are currently under examination.
Drawings
The drawings are objected to because of the following:
1. The figures are improperly numbered. The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter, e.g. “FIG. 1a” is improper, as is e.g. “FIG. 2.1”. Further, if FIGS 2.1-2.4 are not partial views intended to form one complete view, perhaps they should be renumbered FIGS 2-4, respectively.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
Claims 16, 22, and 23 are objected to because of the following:
1. Claims 16 and 22 do not end in a period.
2. In claim 23, there should be a semicolon rather than a comma between “0.5-1.5%” and “wherein”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1. There is insufficient antecedent basis for this limitation in the claim. Prior to claim 6, there is no mention at all of any “easy to disperse interpolymer”, and thus one of ordinary skill in the art would have no idea what type was described. 
2. The phrase “easy to disperse” is relative, arbitrary, and subjective, and one of ordinary skill in the art cannot definitively ascertain what manner of dispersion constitutes “easy” vs “not easy”. 
3. To the extent that “of the type described” is referencing the types described in the specification, this is improper, as the claims should stand alone to define the invention, and should not rely on the specification or drawings to give them meaning. 
Claim 7stipulates that the interpolymer is a “high molecular weight interpolymer”. However, the limitation “high” is arbitrary, relative, and subjective, and one of ordinary skill in the art cannot definitively ascertain how high is “high”, and thus cannot definitively ascertain the metes and bounds of the claimed subject matter. 
Claims 7-11 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
I. Claims 1-5, 12-19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. Patent Application Pub. No. 2009/0018214), in view of Wisniewski et al. (U.S. Patent No. 5,093,133).
I. Applicant Claims
Applicant’s elected subject matter is directed to a gel composition for topical application comprising 0.05-1 wt% glyceryl trinitrate, 30-35 wt% ethanol, 22-26 wt% glycerol, 4-8 wt% propylene glycol, 0.5-1.5 wt% thickening agent, and 33-37 wt% water; wherein the glycerol to propylene glycol weight ratio is 3:1 to 5:1, wherein the pH is 5.25-5.75, and wherein the viscosity is 125,000-600,000 mPas.  
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Davis discloses a gel composition for topical application comprising e.g. 0.05 wt% glyceryl trinitrate, 33 wt% ethanol, 24 wt% glycerol, 6 wt% propylene glycol, 1.0 wt% CARBOPOL (i.e. thickening agent), and 36 wt% water; wherein the glycerol to propylene glycol weight ratio is 4:1 (see Table 8, also see abstract; paragaphs 0003, 0009, 0015-0017, 0019, 0020, 0022, 0023, 0043). 
Wisniewski et al. disclose a hydroalcoholic gel composition for topical application comprising e.g. active (i.e. ibuprofen), ethanol, propylene glycol, CARBOPOL, and water; wherein the pH is preferably 4.7-5.7, and wherein the viscosity is 150,000-400,000 cps (i.e. 150,000-400,000 mPas) (see abstract; Col. 1, lines 62-68; Col. 2, lines 
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Davis does not explicitly disclose that the pH is 5.25-5.75 and that the viscosity is 125,000-600,000 mPas. These deficiencies are cured by the teachings of Wisniewski et al.
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Davis and Wisniewski et al., outlined supra, to devise Applicant’s presently claimed composition. 
Davis discloses a hydroalcoholic gel composition for topical application comprising e.g. 0.05 wt% glyceryl trinitrate, 33 wt% ethanol, 24 wt% glycerol, 6 wt% propylene glycol, 1.0 wt% CARBOPOL (i.e. thickening agent), and 36 wt% water; wherein the glycerol to propylene glycol weight ratio is 4:1, and wherein the glyceryl trinitrate active is to be delivered through the skin. Since Wisniewski et al. disclose that hydroalcoholic gels at pH 3.5-6.0, preferably at pH of 4.7-5.7, are unexpectedly more effective at delivering an active (e.g. ibuprofen) through the skin compared to hydroalcoholic gels at a higher pH, such as e.g. 7.0, one of ordinary skill in the art would thus be motivated to adjust the pH of the Davis hydroalcoholic gel to preferably 4.7-5.7, with the reasonable expectation that the resulting hydroalcoholic gel will successfully 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. Patent Application Pub. No. 2009/0018214), in view of Wisniewski et al. (U.S. Patent No. 5,093,133), and Lubrizol [online]; 2002).
II. Applicant Claims
Applicant’s elected subject matter is directed to a gel composition for topical application comprising glyceryl trinitrate, ethanol, glycerol, propylene glycol, 0.5-2 wt% thickening agent, and water; wherein the glycerol to propylene glycol weight ratio is 1.5:1 to 6:1, wherein the pH is 5.25-5.75, wherein the viscosity is 125,000-600,000 mPas, and wherein the thickening agent is a “high molecular weight interpolymer of a cross-linked unsaturated carboxylic acid polymer and a copolymeric steric stabilizer having hydrophilic and hydrophobic moieties” (e.g. CARBOPOL ULTREZ).  
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)

Wisniewski et al. disclose a hydroalcoholic gel composition for topical application comprising e.g. active (i.e. ibuprofen), ethanol, propylene glycol, CARBOPOL, and water; wherein the pH is preferably 4.7-5.7, and wherein the viscosity is 150,000-400,000 cps (i.e. 150,000-400,000 mPas) (see abstract; Col. 1, lines 62-68; Col. 2, lines 37-59; Col. 3, lines 25-33; Col. 4, lines 21-22, 29-30, 35-36, 50-53, 64-68; Col. 5, lines 1-10, 13-14, 21-22, 42-43). 
Lubrizol discloses that CARBOPOL ULTREZ 21 quickly and easily self-wets without any mixing, provides excellent clarity, and provides more efficient thickening, is less tacky, and has the best overall performance compared to other CARBOPOL polymers. 
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Davis does not explicitly disclose that the pH is 5.25-5.75, that the viscosity is 125,000-600,000 mPas, and that the CARBOPOL is specifically CARBOPOL ULTREZ. These deficiencies are cured by the teachings of Wisniewski et al. and Lubrizol.
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Davis, Wisniewski et al., and Lubrizol, outlined supra, to devise Applicant’s presently claimed hydroalcoholic clear gel composition. 
Davis discloses a hydroalcoholic clear gel composition for topical application comprising e.g. 0.05 wt% glyceryl trinitrate, 33 wt% ethanol, 24 wt% glycerol, 6 wt% propylene glycol, 1.0 wt% CARBOPOL (i.e. thickening agent), and 36 wt% water; wherein the glycerol to propylene glycol weight ratio is 4:1, and wherein the glyceryl trinitrate active is to be delivered through the skin. Since Wisniewski et al. disclose that hydroalcoholic clear gels at pH 3.5-6.0, preferably at pH of 4.7-5.7, are unexpectedly more effective at delivering an active (e.g. ibuprofen) through the skin compared to hydroalcoholic gels at a higher pH, such as e.g. 7.0; and since Lubrizol discloses that CARBOPOL ULTREZ 21 quickly and easily self-wets without any mixing, provides excellent clarity, and provides more efficient thickening, is less tacky, and has the best overall performance compared to other CARBOPOL polymers; one of ordinary skill in the art would thus be motivated to adjust the pH of the Davis hydroalcoholic gel to preferably 4.7-5.7, and to employ CARBOPOL ULTREZ as the CARBOPOL polymer, with the reasonable expectation that the resulting hydroalcoholic gel will be clear and thick, and will +successfully deliver the active (i.e. glyceryl trinitrate) through the skin, and even more effectively than if the pH were higher, such as 7.0. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/DAVID BROWE/Primary Examiner, Art Unit 1617